Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Benjamin E. Nise, Reg. No. 55500 on February 19, 2021 and reconfirmed on March 1, 2021.

3.	Cancel claims 21-23.

Allowable Subject Matter
4.	Claims 1-15 and 17-20 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:

Claims 1-14 are allowed because all prior arts on record on record either singularly or in combination fail to anticipate or render obvious a method for producing a graphene-based sensor, comprising:
wherein the graphene layer is positioned above the separating structures and a tear strength is applied to the graphene layer, such that the graphene layer respectively tears at the separating structures during the wet chemical transfer,


Claims 15, and 17-20 are allowed because all prior arts on record on record either singularly or in combination fail to anticipate or render obvious a method for producing a graphene-based sensor, comprising:
tearing the graphene layer over the separating structure, wherein tearing the graphene layer occurs during the wet chemical transfer,
in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DAVID W HOUSTON III/Examiner, Art Unit 2819                                                                                                                                                                                                        /D.W.H./03/02/2021						/ISMAIL A MUSE/                                                                                       Primary Examiner, Art Unit 2819